DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.  The arguments are presented that the claimed invention would display unexpectedly better results with regard to gas generation compared to a single unmodified reference.  These arguments are not found persuasive due to the fact that Onuki teaches suppression of gas formation and teaches that vinylene carbonate and lactone compounds are effective at suppressing evolved gas [0018, 0043] therefore the reduction of gas formation including the further reduction from using both vinylene carbonate and lactone compounds would not be unexpected in light of the teaching of Onuki.  
The arguments are presented that the claimed invention would display unexpectedly better results with regard to long term cycling.  These arguments are not found persuasive due to the fact that Onuki teaches that vinylene carbonate and lactone compounds allow for improved cycle capacity retention [0018, 0043, 0059].  Therefore the improved long term cycling characteristics would not be unexpected in light of the teaching of Onuki.
The arguments are presented that the amended claims are now commensurate in scope with the evidence of unexpected results.  These arguments are not found persuasive due to the fact that as filed paragraph [0084] and fig. 5B-C showing the unexpected result of negligible gas generation are not commensurate in scope with amended claim 1 due to claiming a broader range for the first additive.  The examples shown in fig. 5B-C require 2% fluoroethylene carbonate as a first additive and 0.5% or 1% 2-furanone as a second additive.  Claim 1 allows for a broader range of weight percentages for the first operative additive and the use of vinylene carbonate instead of fluoroethylene carbonate.  Claim 19 is commensurate in scope with the example shown in fig. 5B and has been previously allowed. 
The arguments are presented that the prior art would not teach each and every claim limitation due to not disclosing the unexpected and advantageous results within the specified ranges.  These arguments are not found persuasive due to the fact that as detailed above Onuki would teach reduced gas generation and improved cycle characteristics [0018] therefore the reduction in gas generation and improved long term cycling would not be unexpected in light of the teaching of Onuki.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-7, 10, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuki et al. (US 2011/0014504 A1, hereafter Onuki) in view of Zhou et al. (US 2011/0309306 A1, hereafter Zhou), in view of Burkhardt et al. (US 2019/0058221 A1, hereafter Burkhardt), further in view of Choi et al. (US 2015/0249271 A1, hereafter Choi).
With regard to claim 1, 13-14, and 16, Onuki teaches a method of preparing a battery system comprising a sealed cell, the method comprising:  
assembling a positive electrode and a negative electrode in the sealed cell [0418];
vacuum-sealing the sealed cell [0418];
carrying out a formation process comprising charging and discharging the sealed cell until the sealed cell achieves an initial specified capacity [0420],
wherein the nonaqueous electrolyte comprises:
lithium ions (from lithium salt) [0095];
a first nonaqueous solvent comprising a carbonate solvent [0018];
a second nonaqueous solvent comprising methyl acetate [0082]; and 
an additive of a first additive of vinylene carbonate and a second additive of a lactone compound [0018, 0041] wherein a concentration of the first additive (vinylene carbonate) is 0.1% to 8% by weight which overlaps and obviates the claimed range [0065] and a concentration of the second additive is 0.01% to 5% by weight which encompasses and obviates the claimed range [0023].
Onuki teaches vinylene carbonate and lactone compounds [0018] but does not explicitly teach 2-furanone. However, in the same field of endeavor, Burkhardt teaches the use of 2-furanone as an electrolyte additive [0102].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the 2-furanone of Burkhardt as an additive compound of Onuki in addition to the vinylene carbonate of Onuki for the benefits of improved capacity retention and coulombic efficiency [0227].
Onuki teaches that it is preferred to minimize water content [0113] but does not explicitly teach removing residual water or filling the sealed cell in an inert atmosphere.  However these methods are well known in the art as taught by Zhou [0066] and would assist in minimizing water content in an assembled battery cell wherein one of ordinary skill would appreciate that water content in an assembled cell deteriorates the cell.
Onuki teaches the first and second nonaqueous solvents may be used in a 50 volume percent ratio [0091].  Onuki does not explicitly teach the weight percentage of the solvents, however it is well known in the art that non-aqueous solvents would make up a substantial weight percentage of a non-aqueous electrolyte.  In the same field of endeavor, Choi teaches the use of 10 to 90 weight percent of an ester based solvent (including methyl acetate) (claim 16) and 10 to 90 weight percent of a carbonate solvent (including ethylene carbonate) (claims  13-14), which would overlap the claimed range [0012, 0017, 0019].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the solvents and weight ratios of Choi with the battery of Onuki for the benefit of superior output characteristics [Choi 0082].
Modified Onuki does not explicitly teach gas generation during the formation process being suppressed by at least 50% compared with gas generation during a formation process of a battery system comprising only the first operative additive.  However modified Onuki should exhibit the claimed property since this property would be based on the type and amount of the second additive which would be taught by modified Onuki as detailed above.   
With regard to claim 2, Onuki teaches the suppression of gas formation [0043].
With regard to claim 3, Onuki does not teach a gas release step [0416-0420].
With regard to claim 6, modified Onuki should exhibit the claimed properties due to having a substantially similar formation method and substantially similar electrolyte additives.
With regard to claim 7, modified Onuki should exhibit the claimed properties due to having a substantially similar formation method and substantially similar electrolyte additives.
With regard to claim 10, Onuki teaches a concentration of the first additive (vinylene carbonate) of 0.5% to 3% by weight and teaches a concentration of the second additive of 0.1% to 2% by weight which overlaps and obviates the claimed values [0040, 0065].
With regard to claim 12, Onuki teaches vinylene carbonate [0018].
With regard to claim 18, Onuki teaches a graphite negative electrode [0415].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuki, Zhou, Burkhardt, and Choi as applied to claims 1-3, 6-7, 10, 12-14, 16, and 18 above, and further in view of Lee et al. (US 2018/0205069 A1, hereafter Lee).
With regard to claim 5, Onuki teaches that it is preferred to minimize water content [0113] and teaches the cell would be open below a seal (prior to sealing) but does not explicitly teach the claimed drying conditions.  However these conditions would be obvious to try for one of ordinary skill in the art and fall within ranges that are well known in the art.  For example, Lee teaches vacuum drying from 1 hour to 24 hours at a temperature of 50 degrees Celsius to 120 degrees Celsius which encompasses and obviates the claimed values [0087].

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuki, Zhou, Burkhardt, and Choi as applied to claims 1-3, 6-7, 10, 12-14, 16, and 18 above, and further in view of Nakazawa et al (US 2017/0162906 A1, hereafter Nakazawa).
With regard to claim 11, Onuki teaches the use of carbonates but does not explicitly teach fluoroethylene carbonate.  However, in the same field of endeavor Nakazawa teaches the use of fluoroethylene carbonate in addition to vinylene carbonate [0420].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fluoroethylene carbonate of Nakazawa with the carbonate additive of Onuki since it is known to improve ionic conductivity and protective film formation [0074].
With regard to claim 17, Onuki teaches nickel, magnesium, and cobalt oxide based electrode materials [0322, 0327] but does not explicitly teach the claimed nickel magnesium cobalt composite oxide compositions.  However, in the same field of endeavor, Nakazawa teaches the use of Li1.05Ni0.5Mn0.29Co0.21O2 (NMC532, a lithium nickel manganese cobalt oxide) [0866].  It would have been obvious to use the NMC532 of Nakazawa as the positive electrode of Onuki since it falls within the electrode materials preferred by Onuki [0322, 0327] and is known to be effective in a similar cell [Nakazawa 0866, table 2-3].

Allowable Subject Matter
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, alone or in combination, does not appear to teach, obviate, or suggest the invention of claim 19.  Claim 19 is drawn to a method of preparing a battery system comprising the steps recited therein.  Notably claim 19 requires the use of a nonaqueous electrolyte comprising an additive mixture of fluoroethylene carbonate at a concentration of about 2% by weight and a concentration of 2-furanone of about 0.5% by weight. 
The prior art of record, such as Onuki et al. (US 2011/0014504 A1, hereafter Onuki) in view of Burkhardt et al. (US 2019/0058221 A1, hereafter Burkhardt) would teach a similar electrolyte but with a wider concentration range for the additive mixture.  Therefore this would not obviate the unexpectedly better results of the claimed concentration of negligible amounts of gas generation during cell formation [paragraph 0084 of as filed specification or paragraph 0085 of pg. pub.].  Since claim 20 is dependent on claim 19 it would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724       

/STEWART A FRASER/Primary Examiner, Art Unit 1724